                           IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

ANDRE JACKSON                                         )        Civil Action No. 7:18CV00362
    Plaintiff,                                        )
                                                      )
v.                                                    )        MEMORANDUM OPINION
                                                      )
B. CASTEVENS, et al.,                                 )        By: Norman K. Moon
      Defendants.                                     )        Senior United States District Judge

         Andre Jackson, a Virginia inmate proceeding pro se, filed this civil rights action pursuant

to 42 U.S.C. § 1983,1 alleging claims of excessive force, retaliation, and bystander liability, and

making passing references to other potential claims, as well, including state-law claims. (See

Compl. 4–5, Dkt. No. 1.) Defendants filed a motion to dismiss, to which Jackson responded, and

Jackson filed a motion for summary judgment, to which defendants failed to respond. By

memorandum opinion and order entered July 12, 2019, I addressed the motion to dismiss and

dismissed a number of defendants from the case, leaving only claims of excessive force,

retaliation, and bystander liability as against three defendants—Correctional Officer (“C/O”)

Castevens, C/O Bowers, and C/O McGuire. (Dkt. Nos. 45, 46.)2 On the same date, I also

granted Jackson’s motion for summary judgment in part and denied in part. (Dkt. Nos. 47, 48.)

Specifically, I granted the motion in Jackson’s favor as to his excessive force and retaliation

claims against Castevens, and I denied it in part as to his bystander liability and retaliation claims

against Bowers and McGuire. I further directed Bowers and McGuire to file a motion for

summary judgment within sixty days. (Dkt. No. 48.)


        1
          I omit internal citations, alterations, and quotation marks throughout this opinion, unless otherwise noted.
See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir. 2017).
         2
           I noted that only those claims remained, implicitly suggesting that the other claims Jackson references in
passing are no longer part of the case. Nonetheless, neither of my opinions directly addressed those other claims,
and defendants Bowers and McGuire have expressed confusion about whether those other claims survived my prior
opinions and have moved for summary judgment on them. Accordingly, I will address them briefly in the context of
the defendants’ summary judgment motion. See infra note 6.
         Since entry of that order, three motions have been filed and are addressed herein. First,

Castevens filed a motion for reconsideration concerning the grant of summary judgment against

him. (Dkt. No. 49.) Second, Jackson filed a motion for reconsideration, arguing that his motion

for summary judgment should have been granted as to his claims against Bowers and McGuire.

(Dkt. No. 51.) Third, defendants Bowers and McGuire filed a motion for summary judgment as

directed (Dkt. No. 52), which Jackson has opposed (Dkt. No. 55).

                                             I.   BACKGROUND

         In my prior opinion, and noting that defendants provided no evidence in opposition to

Jackson’s motion for summary judgment, I adopted as undisputed all facts that were sworn to by

Jackson and that were within his personal knowledge. As a result, I described the

“uncontroverted evidence” as follows:

                  [O]n March 23, 2018, after a medical transport run, Jackson was
                  placed into a medical isolation cell at River North Correctional
                  Center until his Remote Activated Custody and Control (“RACC”)
                  belt could be removed. Castevens threatened “to get [Jackson] back
                  for filing grievances and receiving infractions.” Compl. 2 (Dkt. No.
                  1). Castevens then conversed with Bowers and McGuire, although
                  Jackson was unable to hear what was discussed. Castevens told
                  Jackson that “a lesson was about to be taught” and then he activated
                  Jackson’s RACC belt, causing it to shock Jackson. Id. at 3.
                  According to Jackson, Bowers, McGuire, and Castevens were
                  “conspiring with one another to inflict physical harm” in retaliation
                  for Jackson’s exhausting administrative procedures and appealing
                  disciplinary infractions. Id. Jackson saw all of the defendants
                  laughing at his reactions to being electrocuted.

(Mem. Op. Summ. J., Dkt. No. 47 at 1–2.)3 I described Jackson’s claims as claims that: “(1)

Castevens used excessive force against Jackson in violation of the Eighth Amendment; (2)




         3
           In my prior order, I previously referred to these three defendants with their title (“C/O”) and name. All
quotations in this opinion are altered to omit the C/O designation.

                                                          2
Castevens, Bowers, and McGuire retaliated against Jackson in violation of the First Amendment;

and (3) Bowers and McGuire are liable under bystander liability.” (Id. at 2.)

       In affidavits included with Castevens’s motion to reconsider and the motion for summary

judgment by McGuire and Bowers, defendants have now provided competent and contrary

evidence on some key points. First of all, Castevens testifies in his affidavit that, at the time of

this incident, he had finished a medical transportation run for two offenders—Goodman and

Jackson—and they had been placed in separate medical isolation cells until their RACC

(Remotely Activated Custody and Control) belts could be removed. Castevens avers: “After

removing the belt from offender Goodman, I checked the remote controller to make certain the

belt had been deactivated. It was then that I accidentally engaged the wrong remote and caused

offender Jackson’s belt to discharge. We removed offender Jackson’s belt and he was examined

by a nurse. . . . I never, at any time, intentionally caused harm to Jackson.” (Castevens Aff. ¶¶ 4,

6, Dkt. No. 50-1.) All of the incident reports and statements submitted with Castevens’s

affidavit, which were prepared on that date, are consistent with Castevens’s description of the

incident. Moreover, the contention that the activation of the belt was “accidental” or a mistake

was also set forth in defendants’ Answers. (See Dkt. Nos. 24, 26.)

       Relevant to the retaliation claim, Castevens testifies that “[t]o the best of [his] knowledge

and belief, offender Jackson has never filed a grievance involving me and I am unaware of any

prior allegations or complaints from Jackson. . . . I do not retaliate against offenders for their

grievances and legal actions.” (Castevens Aff. ¶¶ 5, 6.) Additionally, Bowers and McGuire

have submitted affidavits in which they state that they had “no knowledge of any pending

grievances or complaints filed by Jackson.” (McGuire Aff. ¶ 6, Dkt. No. 53-2; Bowers Aff. ¶ 6,

Dkt. No. 53-1.)



                                                  3
                                             II. DISCUSSION

    A. Motions to Reconsider

        In pertinent part, Rule 54(b) provides that “any order or other decision . . . that

adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties does

not end the action as to any of the claims or parties and may be revised at any time before the

entry of a judgment adjudicating all the claims and all the parties’ rights and liabilities.” Fed. R.

Civ. P. 54(b). The Fourth Circuit has explained that “a court may revise an interlocutory order

under the same circumstances in which it may depart from the law of the case: (1) ‘a subsequent

trial produc[ing] substantially different evidence’; (2) a change in applicable law; or (3) clear

error causing ‘manifest injustice.’” Carlson v. Boston Scientific Corp., 856 F.3d 320, 325 (4th

Cir. 2017) (citations omitted).

        1. Castevens’s Motion to Reconsider

        Castevens offers three primary reasons why reconsideration is proper. (Mem. Supp. Mot.

Reconsider 4–5, Dkt. No. 50.) First, Castevens points to his own affidavit and states that the trial

in the matter will produce substantially different evidence that that presented in Jackson’s

verified complaint. He argues that the court should allow a single factfinder to determine the

subjective intent of all of the named defendants, rather than having that issue precluded by the

court’s interlocutory ruling, which gives rise to the possibility of inconsistent judgments among

defendants. (Id. at 4.)

        Second, he explains that, especially in light of the procedural posture in the case, he

“should not be penalized for his prior attorney’s decision to not respond to the plaintiff’s

motion.” (Id. at 6.)4 He points out that, at the time Jackson’s motion was filed, and through the


        4
         Prior counsel left the Office of the Attorney General; new counsel took over several weeks before the
summary judgment ruling.

                                                        4
date it was ruled upon, Castevens’s motion to dismiss was pending and discovery had been

stayed; that no exhibits, affidavits or other documentation were submitted with the pro se motion

or incorporated by reference; that he was not put on notice that the court would consider

Jackson’s verified complaint as evidence in support of the summary judgment motion or that it

might enter judgment against him (id. at 6); and that judges of this court “typically direct[]

counsel to respond to pro se motions” that the court would like to consider on their merits, (id. at

2 n.1).

          These first and second factors,5 especially taken together, convince me that

reconsideration is warranted and that failing to reconsider my ruling would result in manifest

injustice. See Am. Canoe Ass’n v. Murphy Farms, 326 F.3d 505, 514–15 (4th Cir. 2003)

(discussing the district court’s discretion to reconsider interlocutory rulings and explaining that

“[t]he ultimate responsibility of the federal courts, at all levels, is to reach the correct judgment

under law.”). In particular, given the procedural posture of the case (in which Castevens’s

motion to dismiss was pending and discovery was stayed), the fact that plaintiff did not include

or incorporate by reference the materials that I ultimately relied on, and the typical practices of

this court, it is understandable that prior counsel might have thought a response to the motion

was not required. Counsel’s failure must be considered, moreover, in connection with the

different evidence that has now been presented. Further, my prior ruling, although utilizing a

different procedural mechanism, was akin to granting a default judgment against Castevens.



          5
             In his third ground for relief, Castevens argues that—even considering only the evidence that was in the
record at the time of the summary judgment ruling—I erred in concluding that the evidence was sufficient for
plaintiff to carry his burden of proving Castevens’s subjective intent, especially when viewed in the light most
favorable to the defendant. (Mem. Supp. Mot. Recons. 4, 7–9.) As part of this ground, he contends that I
improperly considered allegations in the verified complaint—which was not incorporated by reference—in support
of Jackson’s summary judgment motion, which is different than allowing consideration of the sworn complaint in
opposition to a summary judgment motion. I do not reach this third ground because I find the first two sufficient to
grant reconsideration.

                                                          5
That seems particularly harsh given that Castevens had answered and denied the allegations, had

filed a motion to dismiss, and where plaintiff had not attached any documents or other evidence

to his summary judgment motion. See Colleton Preparatory Acad., Inc. v. Hoover Universal,

Inc., 616 F.3d 413, 417 (4th Cir. 2010) (“We have repeatedly expressed a strong preference that,

as a general matter, defaults be avoided and that claims and defenses be disposed of on their

merits. . . . This imperative arises in myriad procedural contexts, but its primacy is never

doubted.”); id. at 417 n.3 (emphasizing the “longstanding policy in favor of merits-based

adjudication” and the importance of not depriving parties of their “fair day in court”).

Accordingly, for all of these reasons, I will grant Castevens’s motion to reconsider and vacate

my grant of summary judgment against him.

       Castevens has not moved for summary judgment in his favor, however, and with good

reason. It is clear that there remain disputes of fact as to both the excessive force claim and the

retaliation claim against him. For his part, Castevens denies any personal knowledge of any

grievance activity by Jackson and maintains that he accidentally activated Jackson’s RACC belt.

Jackson, however, has offered sworn evidence that, shortly before activating Jackson’s RACC

belt, Castevens told him that “a lesson was about to be taught” and that Castevens was going to

“get [Jackson] back” for filing grievances. (See Compl. 2–3, Dkt. No. 1.) Thus, there are

disputes of fact concerning whether Castevens acted with “wantonness in the infliction of pain,”

Whitley v. Albers, 475 U.S. 312, 322 (1986), such that he shocked Jackson “maliciously and

sadistically for the very purpose of causing harm,” Hudson v. McMillian, 503 U.S. 1, 6 (1992),

or whether the activation was instead accidental. There are also genuine disputes of material fact

as to whether Jackson has shown a “causal relationship between the protected speech and the

retaliation.” Raub v. Campbell, 785 F.3d 876, 885 (4th Cir. 2015). Specifically, to succeed,



                                                  6
Jackson must show that “but for” the filing of his grievances, Castevens would not have shocked

him. See id. Thus, these claims against Castevens will be set for trial.

       2. Jackson’s Motion to Reconsider

       I denied Jackson’s motion for summary judgment as to his retaliation claims and

bystander liability claims against Bowers and McGuire. In his motion to reconsider, Jackson

argues that he presented sufficient evidence to entitle him to summary judgment. He points to

Castevens’s purported statement, followed by the conversation that Jackson could not hear, as

evidence from which a factfinder could hold Bowers and McGuire liable.

       Particularly when reviewing the evidence in the light most favorable to the non-moving

parties, I cannot agree. Jackson simply presented no competent evidence of retaliatory intent by

these two defendants or a causal connection between his protected activity and any retaliation by

them. Likewise, he presented insufficient evidence to show that Bowers or McGuire knew what

Castevens was about to do or that they had a reasonable opportunity to prevent the harm, as

required to state a bystander liability claim. See Randall v. Prince George’s Cty., 302 F.3d 188,

204 (4th Cir. 2002). Thus, I will deny Jackson’s motion to reconsider.

   B. Bowers and McGuire’s Motion for Summary Judgment

       Bowers and McGuire have moved for summary judgment as to all claims against them.

As to the bystander liability claim, their primary argument is that they did not know that

Castevens was about to activate Jackson’s belt and thus did not have time to intervene.

       As to Jackson’s retaliation claim, their argument is two-fold. First, they argue that they

did not take any action against Jackson at all and thus cannot be held liable for retaliation.

Second, they contend that they could not have had retaliatory intent, as neither of them had any

knowledge that Jackson had filed any grievance or otherwise engaged in protected activity.



                                                  7
         Bowers and McGuire also briefly address each of the other miscellaneous claims

referenced in passing in Jackson’s complaint, although they note that it is unclear whether these

claims survived the motion to dismiss. Defendants also provide legal and/or factual arguments

as to why they are entitled to summary judgment as to each such claim. In his response, Jackson

does not address any of the arguments concerning the other claims. His only reference to those

claims is a request that the court “apply the state tort claims in relation to the existing federal

claims.” (Opp’n Mot. Summ. J. 8, Dkt. No. 55.) His failure to respond could be interpreted as

non-opposition to summary judgment on those claims. In any event, I conclude that those claims

are subject to dismissal for the reasons explained by Bowers and McGuire.6 (See Mem. Supp.

Mot. Summ. J. 8–14, Dkt. No. 53.)

         1. Summary Judgment Standard

         Under Rule 56, summary judgment is proper where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

genuine issue of material fact exists only where the record, taken as a whole, could lead a

reasonable jury to return a verdict in favor of the nonmoving party. Ricci v. DeStefano, 557 U.S.

557, 586 (2009). In making that determination, I must take “the evidence and all reasonable

inferences drawn therefrom in the light most favorable to the nonmoving party.” Henry v.

Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en banc).


         6
            Those reasons are listed briefly here. First, both the federal and state-law conspiracy claim are subject to
dismissal or summary judgment because Jackson has failed to adequately plead or present evidence to show a
meeting of the minds as required for a conspiracy claim; this is true of conspiracy claims against all the defendants.
Second, the complaint does not articulate any basis for either a procedural or substantive due process claim. Third,
Virginia does not recognize cause of action for “retaliation” in this context, and so that claim is dismissed. Fourth,
Jackson’s claims under Article I, Sections 9 and 12 of the Virginia Constitution, fail because those provisions are
not self-executing and thus do not provide an independent basis for a private right of action. Fifth, Jackson has not
alleged or shown that Bowers or McGuire engaged in conduct sufficient to state a common-law claim for gross
negligence or intentional infliction of emotional distress.
          As to the first four of these grounds, I also will dismiss the same claims against Castevens, pursuant to 28
U.S.C. § 1915(e)(2)(B)(ii), for failure to state a claim. The gross negligence and intentional infliction of emotional
distress claims include have been plausibly alleged against Castevens and will be set for trial.

                                                           8
       A party opposing summary judgment “may not rest upon the mere allegations or denials

of his pleading, but . . . must set forth specific facts showing that there is a genuine issue for

trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Moreover, “[t]he mere

existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment.” Id. at 247–48. Instead, the non-moving

party must produce “significantly probative” evidence from which a reasonable jury could return

a verdict in his favor. Abcor Corp. v. AM Int’l, Inc., 916 F.2d 924, 930 (4th Cir. 1990) (quoting

Anderson, 477 U.S. at 249–50).

       2. Bystander Liability

       An officer may be liable under the theory of bystander liability if he or she: “(1) knows

that a fellow officer is violating an individual’s constitutional rights; (2) has a reasonable

opportunity to prevent the harm; and (3) chooses not to act.” Randall, 302 F.3d at 204. Here,

even if the fact-finder were to credit Jackson’s allegation that Castevens said to him, “a lesson

was about to be taught,” that does not establish that either Bowers or McGuire knew what

Castevens was going to do, or that they had a reasonable opportunity to intervene and prevent the

harm. Instead, the undisputed evidence from their own affidavits is that they “had no

knowledge, prior to the activation, that offender Jackson was about to be shocked. The stun belts

work by depressing both buttons on the remote, and once the buttons have been pressed, a single

shock, of approximately 8 seconds in duration, is administered. Once Officer Castevens pressed

those buttons, there was nothing that I could have done to intervene and stop the electric current

that had already been remotely triggered.” (Bowers Aff. ¶ 5; see also McGuire Aff ¶ 5 (stating

that he had no prior knowledge that Jackson was about to be shocked and that, once the belt was

activated, there was nothing that he could have done to intervene and stop the shock).)



                                                   9
       In light of this evidence, neither Castevens’s prior comment nor Jackson’s conjecture and

speculation about what the officers might have discussed during their subsequent conversation is

sufficient to create a genuine dispute of fact on whether Bowers or McGuire had a reasonable

opportunity to intervene. Accordingly, they are entitled to summary judgment on the bystander

liability claim. Cf. Johnson v. Dep’t of Alcoholic Beverage Control, No. 3:15-CV-00055, 2016

WL 7235836, at *7 (W.D. Va. Dec. 13, 2016) (granting summary judgment for defendant as to

bystander liability claim where defendant had no opportunity to intervene and distinguishing

cases where either an attack lasted for multiple minutes or there were multiple times when

another defendant assaulted the plaintiff).

       3. Retaliation

       “A plaintiff seeking to assert a § 1983 claim on the ground that he experienced

government retaliation for his First Amendment-protected speech must establish three elements:

(1) his speech was protected, (2) the alleged retaliatory action adversely affected his protected

speech, and (3) a causal relationship between the protected speech and the retaliation.” Raub v.

Campbell, 785 F.3d 876, 885 (4th Cir. 2015). The causation element is “rigorous” because the

“claimant must show that ‘but for’ the protected expression the [defendant] would not have taken

the alleged retaliatory action.” Id.; see Tobey v. Jones, 706 F.3d 379, 390 (4th Cir. 2013). Thus,

“[i]n order to establish [a] causal connection, a plaintiff in a retaliation case must show, at the

very least, that the defendant was aware of [him] engaging in protected activity.” Constantine v.

Rectors & Visitors of George Mason Univ., 411 F.3d 474, 501 (4th Cir. 2005).

       Critically, Jackson does not identify any retaliatory act taken by either of these

defendants, and his retaliation claim fails for this reason alone. Moreover, as I noted in my prior

opinion, Jackson has not presented evidence to show a retaliatory intent by Bowers or McGuire.

Additionally, the record now contains their affidavits, which disclaim not only retaliatory intent,

                                                  10
but also disclaim knowledge that Jackson had engaged in any protected activity.7 Thus, there is

insufficient evidence from which a jury could find the required causal connection for Jackson’s

retaliation claims against Bowers and McGuire. See Constantine, 411 F.3d at 501.

                                            III. CONCLUSION

        For the reasons stated, I will grant Castevens’s motion to reconsider and vacate the grant

of summary judgment against him. Instead, I conclude that there are disputes of fact as to

Jackson’s excessive force and retaliation claims against Castevens. A trial will be set on those

claims. Additionally, as Castevens has not moved for summary judgment as to the gross

negligence and intentional infliction of emotional distress claims against him, which are the only

other miscellaneous claims that I do not summarily dismiss, those claims will also be tried. I

will grant the summary judgment motion of Bowers and McGuire as to the bystander liability

and retaliation claims against them and also grant their motion insofar as it relates to all

remaining miscellaneous claims in Jackson’s complaint. An appropriate order will be entered.

        ENTER: This ___day
                     4th   of March, 2020.




        7
           Arguably, there is a dispute of fact as to their knowledge, because Jackson avers that Castevens made a
statement, while Bowers and McGuire were present, about Jackson filing grievances. Regardless, Jackson has not
presented any facts to show that Bowers or McGuire took any action at all, let alone acted with retaliatory intent.

                                                        11
